Title: General Orders, 13 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Wednesday Novr 13th 1782
                     Parole Newbury,
                     Countersigns Oxford, Pembroke.
                  
                  For duty tomorrow the 4th Massachusetts regiment.
                  In the absence of the Quartermaster General the Assistant Quarter Master with the advice of the General officers and commandants of brigades will fix upon a spot for erecting a Provost guard house and also a hut for the Provostmartial—He will likewise settle with the Judge Advocate the place for building a courtmartial room.
                  Detachments are to be made from the Line for compleating these buildings as early as possible.
                  The Assistant Quarter Master will give the Dimentions and furnish such materials as may be in his power for the speedy execution of the work.
               